Citation Nr: 1437411	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  14-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for dental trauma for treatment purposes.

2.  Entitlement to service connection for dental trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a June 2014 videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is associated with the record.  

The Veteran filed an initial claim for service connection for a dental trauma in June 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Because the evidence of record is sufficient to grant service connection for dental trauma for treatment purposes, but additional development is necessary to address the compensation claim, the Board has bifurcated the claim into two separate issues, as indicated above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for dental trauma for compensation purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's dental disability, identified as missing tooth number 8, is a result of trauma during active military service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for missing tooth number 8 for the purpose of receiving Class II (a) VA outpatient dental treatment have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150, 17.161 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is granting service connection for the Veteran's claimed dental trauma/missing tooth for the purpose of receiving Class II (a) VA outpatient dental treatment.  Because this decision constitutes a full grant of the benefits sought on appeal with respect to this issue, no further discussion regarding VCAA notice or assistance duties is required. 

Law and Analysis

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381 (a). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW). 
38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

It is important to note that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II (a) eligibility); those who were detained as a POW (Class II (b) and Class II (c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161. 

VA's General Counsel has held that merely to have had dental extractions during service is not tantamount to dental "trauma", because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5- 97 (January 22, 1997).  For the purposes of determining whether a veteran has Class II (a) eligibility for dental care under 17 C.F.R. § 17.123(c), the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  Id. 

If the condition is for a non-compensable dental disorder, (such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease), a veteran can only be service-connected for treatment purposes. 
See 38 C.F.R. § 3.381 (a).  The Board notes that third molars will not be service-connected for treatment purposes unless disease or pathology of the tooth developed after 180 days or more of active service, or disability was due to combat or in-service trauma. § 3.381(e).

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation.  38 C.F.R. § 3.381.  The exceptions to the general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913.  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2014). 

In this case, service treatment records, to include service dental records, are not available because they were destroyed in a fire that occurred at the National Personnel Records Center  NPRC) archives in St. Louis, Missouri as indicated by the NPRC in November 2012.  A service separation examination, however, is of record and shows that the Veteran was missing tooth number 8 at discharge.  
Where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Moreover, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, a service separation examination shows that the Veteran was missing tooth number 8 at discharge.  The Veteran's DD Form 214 shows that he served as a wheeled vehicle mechanic in service.  The Veteran contends, in June 2014 hearing testimony, that while working on an ambulance in service, the pry bar a fellow service member was using slipped and hit him in the mouth.  He indicated that x-rays showed that the tooth was broken under the gum line, that the tooth was removed, and that he was fitted with a replacement tooth.  

In support of his claim, the Veteran submitted personal letters sent to his fiancée (currently his wife) dated while he was in service, from August 1955 to November 1955.  In those letters, the Veteran described an accident in service, which reportedly occurred in May 1955, when a wrench slipped and hit him on the mouth.  He indicated that he could not use the tooth, and that x-rays showed a break just under the gum line.  In those letters, the Veteran also described having the tooth extracted in service in August 1955, submitted a photograph of him with the missing front, upper tooth, and later described the fitting of a false tooth in service.  

The Board finds that the Veteran is credible in describing a traumatic dental injury in service and subsequent treatment for such injury, and finds that his statements are credible and well supported by personal letters dated during his period of service.  In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a case in which service treatment were lost and presumably destroyed, the Court held that a Veteran is competent to report about factual matters of which he has "first-hand" knowledge," which included experiencing pain in service, reporting to sick call, and undergoing physical therapy.  Similarly, the Veteran in this appeal alleges to not only have sustained a traumatic dental injury in service, but also to having extraction of the tooth and subsequent replacement of the extracted tooth.  

With respect to service connection of dental conditions for treatment purposes, teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d).  The weight of the evidence shows that the Veteran had tooth number 8 extracted, due to trauma, after 180 days or more of active service, in August 1955.  

Those Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II (a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Replaceable missing teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. 
§ 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808  (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Based on the Veteran's testimony, supported by lay evidence in the form of letters written in service, the Board finds that the Veteran is alleging the type of dental trauma contemplated by 38 C.F.R. § 17.161(c), a dental injury in the form of blunt force trauma to the tooth, precipitating the extraction of tooth number 8 in service.  In view of the competent, credible, and probative lay evidence of record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran had the extraction of tooth number 8 in service due to dental trauma for Class II (a) treatment eligibility (for the authorization of any treatment indicated as reasonably necessary for the correction of the service-connected condition or disability).  See 38 C.F.R. § 17.161(c).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for missing tooth number 8 for the purpose of receiving Class II (a) VA outpatient dental treatment is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2014).  


ORDER

Service connection is granted for dental trauma to missing tooth number 8 for the purpose of receiving Class II (a) VA outpatient dental treatment.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation.  38 C.F.R. § 3.381.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth, see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). 

Pursuant to the decision above, the Board finds that the Veteran has credibly identified a traumatic injury to tooth number 8 in service, and he has credibly identified the subsequent extraction and replacement of the tooth in service, noting that x-rays showed that there was a break just under the gum line.  However, it is not clear whether the Veteran now has an irreplaceable missing tooth, or whether there was loss of substance of the body of the maxilla in service or currently.  See 38 C.F.R. § 4.150.  Accordingly, the Board finds that a remand for a VA examination is necessary to address whether the Veteran has a current compensable dental disability due to trauma to tooth 8 shown in service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA dental examination to determine whether his current dental disability is compensable for rating purposes under 
38 C.F.R. § 4.150.  The examiner must review the entire claims folder.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

a).  The examiner should state whether it is at least as likely as not that the Veteran's missing tooth, number 8, is currently replaceable; and

b).  The examiner should state whether it is at least as likely as not that the Veteran's missing tooth, number 8, involved loss of substance of the body of the maxilla in service or currently, either through bone loss through trauma or disease such as osteomyelitis.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion and must provide a discussion of the facts and medical principles involved.  The examiner should note that the Board has found the Veteran to be credible in identifying a traumatic injury to tooth number 8 in service, when he was struck with a wrench or pry bar, and that he is credible in reporting the subsequent extraction and replacement of the tooth in service with x-ray evidence of a break under the gum line. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


